Name: Decision No 1/83 of the EEC-Turkey Association Council of 25 April 1983 replacing the unit of account by the ECU in Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: executive power and public service;  Europe;  monetary relations;  international trade;  monetary economics
 Date Published: 1983-04-28

 Avis juridique important|21983D0428(01)Decision No 1/83 of the EEC-Turkey Association Council of 25 April 1983 replacing the unit of account by the ECU in Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 112 , 28/04/1983 P. 0002 - 0002 Finnish special edition: Chapter 2 Volume 3 P. 0184 Swedish special edition: Chapter 2 Volume 3 P. 0184 DECISION No 1/83 OF THE EEC-TURKEY ASSOCIATION COUNCIL of 25 April 1983 replacing the unit of account by the ECU in Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara AgreementTHE ASSOCIATION COUNCIL,Having regard to the Agreement establishing an Association between thw European Economic Community and Turkey,Having regard to the Additional Protocol to the said Agreement, and in particular Article 4 thereof,Whereas the unit of account used in Article 10 (a) of Decision No 5/72 of the Association Council on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (1), as last amended by Decision No 1/78 (2), is no longer suited to the present international monetary situation; whereas it is therefore necessary to adopt a new value for the purpose of determining the amount below which it is not necessary to produce a movement certificate A.TR.1 or A.TR.3 in respect of dutiable objects accompanying travellers or forming part of their luggage, provided they are not objects intended for commercial purposes;(1) OJ No L 59, 5.3.1973, p. 74.(2) OJ No L 253, 15.9.1978, p. 2.Whereas the European Communities introduced the ECU as from 1 January 1981 (3);(3) The ECU is composed of a sum of amounts of the currencies of the Member States as specified by Regulation (EEC) No 3180/78. On the entry into force of this Decision such amounts are as follows:0,828 // German mark0,0885 // pound sterling1,15 // French francs109 // Italian lire0,286 // Dutch guilder3,66 // Belgian francs0,14 // Luxembourg franc0,217 // Danish Krone0,00759 // Irish poundWhereas the ECU should be used as a common basic unit;Whereas, for reasons of administrative simplification, that unit of account must remain unchanged for periods of at least two years;Whereas the provisions of Article 10 (a) of Decision No 5/72 must be amended accordinglyHAS DECIDED AS FOLLOWS:Article 1In Article 10 (a) of Decision No 5/72:1. the amount '200 units of account' shall be replaced by '325 ECU';2. the following shall be added:'Up to and including 30 April 1985, the value of the ECU in national currency in a given country shall be the value calculated as at 1 October 1982.For each successive period of two years thereafter it shall be the equivalent in that national currency of the ECU as at the first working day in October in the year immediately preceding that two-year period.The amount in the national currency of the exporting country equivalent to the amount expressed in this Article shall be fixed by the exporting country and communicated to the Customs Cooperation Committee no later than one month prior to its entry into force.When this amount is more than the corresponding amount fixed by the importing country, the importing country shall accept it if the goods are invoiced in the currency of the exporting country.If the goods are invoiced in the currency of another Member State of the Community, the importing country shall recognize the amount notified by the State concerned.'Article 2This Decision shall enter into force on 1 May 1983.Done at Brussels, 25 April 1983.For the Association CouncilThe PresidentC. KESKIN